DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,568,885. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 17-24 of the ‘885 patent are directed to a method of treating pain comprising administering to a subject in need thereof a composition comprising citrate salt of compound (I).  Compound (I) and it’s crystal form are described in claims 1-16 of the ‘885 patent and is the same compound as found in the instantly claimed invention.  The difference between the method claims of ‘885 and the instant claims is that instant claims are directed to method of inhibiting CCR2 activity in a patient suffering from pain, while claims of ‘885 are directed to a method of treating pain.  Since both methods require administration of the same compound to the same subject population (individuals suffering from pain) it is inherent that by practicing the method of treating pain one would also practice the method of inhibiting CCR2 activity.  The reverse is also inherent, by inhibiting CCR2 activity in a subject suffering from pain a method of treating pain is also practiced.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,213,428. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 21-29 of the ‘428 patent are directed to a method of treating pain comprising administering to a subject in need thereof a composition comprising citrate salt of compound (I).  Compound (I) and it’s crystal form are described in claims 1-20 of the ‘428 patent and is the same compound as found in the instantly claimed invention.  The difference between the method claims of ‘428 and the instant claims is that instant claims are directed to method of inhibiting CCR2 activity in a patient suffering from pain, while claims of ‘428 are directed to a method of treating pain.  Since both methods require administration of the same compound to the same subject population (individuals suffering from pain) it is inherent that by practicing the method of treating pain one would also practice the method of inhibiting CCR2 activity.  The reverse is also inherent, by inhibiting CCR2 activity in a subject suffering from pain a method of treating pain is also practiced.

Conclusion
Claims 1-20 are pending
Claims 1-20 are rejected
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEVGENY VALENROD/Primary Examiner, Art Unit 1628